Plaintiff, 83 years of age, has made a strong showing, supported by an unreserved and unequivocal affidavit by a physician, that because of the serious injuries received in the accident he will not survive for the length of time it will take for his case to come to trial. His motion for a trial preference under rule 151 of the Rules of Civil Practice should have been granted in the interests of justice (cf. Gray v. F. é B. Trucking Go., 3 A D 2d 735, in which the medical showing was not adequate). Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion granted. Concur — Breitel, J. P., Botein, Rabin, Valente and McNally, JJ.